Citation Nr: 9909294	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  98-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from July to October 
1986 and from January 1994 to January 1996, with additional 
unverified periods of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied 
entitlement to service connection for right ear hearing loss.

The May 1998 rating decision also denied service connection 
for blood disorders, and the veteran perfected his appeal as 
to this issue.  However, he submitted a written statement in 
February 1999 indicating that he wished to withdraw this 
issue from his appeal.  An appeal may be withdrawn in writing 
at any time before the Board renders a decision.  See 
38 C.F.R. § 20.204 (1998).  This issue is, therefore, not 
before the Board.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).

During his hearing before the Board, the veteran's 
representative indicated that the veteran was amending his 
claim to include service connection for tinnitus.  This issue 
has not been adjudicated by the RO, and it is not 
inextricably intertwined with the other issue before the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action. 



REMAND

Additional development is necessary in this case before a 
decision regarding this claim can be made.

First, all of the veteran's service medical records have not 
been obtained.  The record shows that he was a member of the 
Army National Guard from approximately 1986 to 1989.  The RO 
requested records from the veteran's period of active duty 
from July to October 1986 from the National Personnel Records 
Center (NPRC), but records from this period of service had 
not been sent to NPRC.  These records may be relevant to the 
veteran's claim, since he maintains that his hearing loss in 
the right ear was caused by acoustic trauma incurred during 
this period of service.  Therefore, an attempt to obtain 
these records is warranted.  The RO should also request that 
NPRC search for any of the veteran's personnel records and 
confirm all periods of active duty for training and inactive 
duty training.

Second, depending on the records obtained from the veteran's 
period of service with the National Guard, it may be 
necessary to provide him an additional VA audiological 
examination.  His service medical records show that he had 
hearing loss in his right ear upon his entry into active 
service in 1994, and he maintains that he was exposed to 
acoustic trauma in his military occupational specialty as a 
cannoneer during his service with the National Guard.  If his 
service medical records show that the hearing acuity in his 
right ear was normal upon entry into the National Guard in 
1986, or if they show that he incurred acoustic trauma, a VA 
examiner should review the service medical records and render 
an opinion as to whether the veteran currently has hearing 
loss as a result of his military service.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).

Accordingly, this case is REMANDED for the following:

1.  Request the veteran's service medical 
records for inactive service and active 
duty for training with the Army National 
Guard from approximately 1986 to 1989 
from all appropriate sources.  The 
evidence indicates that he completed 
basic training from July to October 1986 
at Fort Sill, Oklahoma, and was then 
assigned to a National Guard unit in 
Bronx, New York.  Associate all requests 
and records received with the claims 
file.

2.  Request that the National Personnel 
Records Center conduct a search for the 
veteran's National Guard service, to 
include all periods of active duty for 
training, inactive duty, and inactive 
duty training.  Associate all requests 
and records received with the claims 
file.

3.  If the RO obtains service records 
from the veteran's period of service with 
the National Guard that show either (a) 
that the hearing in his right ear was 
normal upon entry in 1986 or (b) that he 
incurred acoustic trauma, schedule him 
for a VA audiological examination.  The 
claims file and a copy of this remand are 
to be made available to the VA examiner 
for review, and the examiner is asked to 
indicate in the report that he or she has 
examined the claims folder, including the 
service medical records from National 
Guard service from 1986 to 1989 and from 
active duty from 1994 to 1996.

The examiner should perform all necessary 
tests in order to determine the nature 
and etiology of the veteran's hearing 
loss in his right ear.  The examiner is 
asked to render an opinion as to whether 
it is as likely as not that the veteran 
currently has hearing loss in the right 
ear that is related to any disease or 
injury incurred during active duty or 
active duty for training or to any injury 
incurred during inactive duty training.  
The complete medical rationale for any 
opinion should be included in the report.

4.  Thereafter, review the claims folder 
and ensure that the examination report 
includes fully detailed descriptions and 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

5.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
any additional information obtained as a 
result of this remand.  In readjudicating 
this claim, the RO should address the 
veteran's contention that his right ear 
hearing loss was incurred during his 
service with the National Guard, as well 
as whether his preexisting right ear 
hearing loss was aggravated by his period 
of active duty from 1994 to 1996.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed; however, he is 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


